Citation Nr: 1637749	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-07 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities and feet, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a back disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972, to include service in the Republic of Vietnam.  The Veteran also had service from July 1972 to July 1973, but the character of that service is a bar to VA benefits based on that service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the service connection for a leg, foot, and back disability.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and therefore, exposure to herbicides is conceded. 

2.  Resolving all reasonable doubt in favor of the Veteran, the competent medical evidence of record is at least in equipoise as to whether the Veteran's exposure to herbicides during active service, caused or was etiologically related to current peripheral neuropathy of the lower extremities and feet. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current peripheral neuropathy of the bilateral lower extremities and feet is caused by, or etiologically related to exposure to herbicides during active service.  The Board finds that the medical records and opinions from the Veteran's private treating physician opine that the diagnosed leg disability is likely to have caused his current disability.  Therefore, the Veteran's claim for service connection for a left disability, as due to exposure to herbicides is granted. 

The Veteran served in the Republic of Vietnam during the Vietnam era, and therefore, exposure to herbicides is presumed and conceded by the VA.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  However, entitlement to service connection is granted on a direct basis due to presumed exposure to Agent Orange.  Therefore, an analysis under such presumptive entitlement under 38 C.F.R. § 3.309, for chronic conditions, or 38 C.F.R. § 3.307(a)(6), for diseases presumptively connected to exposure to herbicides, is not necessary. Timberlake v. Gober, 14 Vet. App. 122 (2000).

Generally, service connection requires evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the disability and the injury incurred during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the weight of the competent medical evidence demonstrates that the Veteran currently has a diagnosis of peripheral neuropathy of the lower extremities and feet.  Private medical evidence from the Veteran's treating physician from Duke University Medical Center, Division of Orthopedics, shows that the Veteran has peripheral neuropathy of the bilateral lower extremities and feet.  Medical evidence also shows that he has had chronic leg pain and limitation in mobility and function, to include walking and standing for long period of time.  Additional medical records from the early 1990s show complaints of symptoms such as pain and functional loss in the legs to treating physicians.    

In a June 2009 private record from the Duke University Medical Center, the Veteran's treating physician provided an opinion that the Veteran's exposure to herbicides during service was likely the cause of his peripheral neuropathy of the lower extremities.  Specifically, the physician opined that Veteran's leg disability had been ongoing for years prior, and that since those symptoms preceded the diagnosis of diabetes mellitus, there was no other plausible explanation regarding the etiology of the leg condition.  The private examiner further explained that the leg disability may even be the cause of the Veteran's need for multiple back surgeries, and was ultimately the reason his back never improved after those surgeries. 

The Board finds this private opinion regarding the Veteran's peripheral neuropathy of the lower extremities to be persuasive and probative as it was not only provided by the Veteran's treating physician, but was also based on an evaluation of the Veteran's condition to include a review of the medical history and records, an electromyogram (EMG), and an in-person examination.  Additionally, the Board finds that opinion and conclusion speak directly to the inquiry at issue with regard to the Veteran's diagnosed condition and any relationship to conceded in-service exposure to herbicides. 

In a November 2011 VA examination report, the examiner concluded that the Veteran's peripheral neuropathy of the lower extremities was not the result of, or etiologically related to, service-connected diabetes mellitus.  The examiner noted that the symptoms and diagnosis of a leg condition preceded any diagnosis of diabetes, and therefore, the condition could not have been caused by, or be the result of diabetes.  The Board notes that while that is a negative nexus opinion regarding the relationship between the Veteran's diabetes and a leg disability, that conclusion precludes only one theory of entitlement and does not actually contradict the positive private opinion. 

A July 2015 peripheral neuropathy and Agent Orange review report, conducted by VA, also provided a negative nexus opinion regarding the Veteran's claim.  However, the Board finds that opinion was solely based on the standard for presumptive service connection based on exposure to herbicides.  Specifically, the review found that the Veteran's peripheral neuropathy was not noted during service, within a year after service, or considered early onset.  Again, the Board finds that the result of that examination, while negative, does not directly contradict the June 2009 private opinion, as the June 2009 private opinion establishes service connection on a direct basis, due to conceded exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Consequently, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral lower extremities and feet on the basis of the June 2009 private examiner's favorable medical opinion.  Based on the examiner's statements, it appears that the examiner essentially determined that the Veteran's peripheral neuropathy was related to exposure to herbicides during active service.  There is also no competent medical opinion which explicitly refutes that examiner's nexus opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert.).  The relationship between the Veteran's claimed condition and service need only be as likely as not, which the June 2009 examiner has opined is the case.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Accordingly, the Board finds that service connection is warranted for peripheral neuropathy of the bilateral lower extremities and feet and the claim must be granted.  38 C.F.R. § 3.102 (2015); 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and feet is granted. 


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim for service connection for a back disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

The Veteran was provided the most recent VA examination regarding the nature and etiology of the back disability in November 2011, nearly five years ago.  In that examination, the VA examiner noted that the Veteran's conditions were not caused or related to service-connected diabetes.  

The Board finds the November 2011 examination report to be incomplete for an appellate review of the claim.  While the VA examiner provided an opinion regarding causation, the examiner did not provide any analysis or conclusion with regard to whether the claimed back disability has been aggravated by service-connected diabetes, or the now service-connected peripheral neuropathy of the lower extremities and feet.  Allen v. Brown, 7 Vet. App. 439 (1995).  Disabilities that are aggravated by a service-connected condition may be service-connected.  Accordingly, an examination or medical opinion that is obtained without opining on both causation and aggravation is incomplete. 

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with an appropriately qualified physician.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  The examiner is asked to determine the nature and etiology of any back disability, claimed as a neurologic disability of the back.  The examiner must address whether any of diagnosed back disability is at least as likely as not (50 percent or greater probability) caused or related to any aspect of the Veteran's active service, to include exposure to herbicides, which is conceded by VA.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any back disability is due to or the result of any service-connected disabilities, to specifically include diabetes mellitus or peripheral neuropathy of the lower extremities and feet.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed back disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities, to specifically include diabetes mellitus or peripheral neuropathy of the lower extremities and feet.  The examiner should reconcile the opinion all with previous opinions.  A complete rationale for all opinions should be provided in the examination report.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


